           Case 1:20-cv-08344-LLS Document 6 Filed 02/17/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VINCENT MARSHALL,
                           Plaintiff,
                                                                      20-CV-8344 (LLS)
                    -against-
                                                                  ORDER OF DISMISSAL
WILLIE BRIGHT,
                           Defendant.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in Attica Correctional Facility, brings this pro se action

against his codefendant from his state-court criminal case. By order dated February 11, 2021, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP).1 For the following reasons, the Court dismisses this action.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-08344-LLS Document 6 Filed 02/17/21 Page 2 of 7




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Using the Court’s prisoner complaint form, Plaintiff provides a handwritten statement of

facts that is difficult to read. To better understand his assertions the Court will also consider

information from public sources, including court records.2


        2
         The Court may consider matters that are subject to judicial notice. See Fed. R. Evid.
201(b)-(c); Schenk v. Citibank/Citigroup/ Citicorp, No. 10-CV-5056 (SAS), 2010 WL 5094360,


                                                   2
            Case 1:20-cv-08344-LLS Document 6 Filed 02/17/21 Page 3 of 7




        Plaintiff brings this action against codefendant Willie Bright.3 In May 1990, Plaintiff and

Bright were arrested and charged with kidnapping a woman from Roosevelt Field shopping mall

and repeatedly raping her. After a trial in the County Court, Nassau County, in which Plaintiff

and Bright were codefendants, Plaintiff was convicted of kidnapping in the first degree, robbery

in the first degree, sodomy in the first degree, sexual abuse in the first degree, grand larceny in

the second degree, unauthorized use of vehicle in the first degree, and criminal possession of a

weapon in the third degree. People v. Marshall, 196 A.D.2d 639 (1st Dep’t Aug. 23, 1993).

        Plaintiff brings this action providing what appears to be a narrative of Bright’s testimony

in their criminal trial. According to Plaintiff, Bright testified about a plot to rob and steal a car.

Bright approached the victim in the parking lot of Roosevelt Field shopping mall, took a knife

out of his bag, took money from the victim, and then drove her car to a motel, where he decided

to spend the night. At the motel, Bright forced the victim to make ransom calls. Plaintiff asserts

that although he accompanied Bright and the victim, he was only present during the victim’s first

phone call to her family, and that he was out of earshot for all other phone calls and was not

involved in any other criminal conduct. Plaintiff further claims that Bright was the leader and he

was just a follower.

        Plaintiff does not specify in the complaint the relief he seeks. But attached to his IFP

application a one-page statement in which he requests the Court’s assistance. (ECF No. 1, at 3.)

Plaintiff asserts in the statement that he is a poor man without a family who has been



at *2 (S.D.N.Y. Dec. 9, 2010) (citing Anderson v. Rochester–Genesee Reg’l Transp. Auth., 337
F.3d 201, 205 n.4 (2d Cir. 2003)).
        3
         Plaintiff identifies his codefendant as “Bright Written,” but his actual name is Willie
Bright. See 2 Men Arrested in Kidnap And Rape of an L.I. Woman, New York Times, May 10,
1990, https://www.nytimes.com/1990/05/10/nyregion/2-men-arrested-in-kidnap-and-rape-of-an-
li-woman. (last visited Feb. 17, 2021).


                                                   3
             Case 1:20-cv-08344-LLS Document 6 Filed 02/17/21 Page 4 of 7




incarcerated for 29 years. He claims that he suffers from mental health issues and that prison

officials at Attica Correctional Facility are not helping him. Plaintiff requests the following: “so

can you take me move me out of this prison put me in Sing Sing prison they have unite for main

mental health are get me in a hosp for me I am very mental ill man this prison don’t help me out

ok.” (Id.)

                                            DISCUSSION

A.       Substitute Willie Bright for Bright Written

         Plaintiff brings this action against his codefendant whom he identifies as “Bright

Written.” Plaintiff’s codefendant’s name is actually Willie Bright. The Clerk of Court is directed

to amend the caption of this action to replace Bright Written with Willie Bright. See Fed. R. Civ.

P. 21.

B.       Claims against Bright

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.




                                                    4
            Case 1:20-cv-08344-LLS Document 6 Filed 02/17/21 Page 5 of 7




574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative.”).

        Plaintiff brings this action naming Bright as the defendant but it is not entirely clear that

he seeks to pursue any claims against him. He does not state the basis for the Court’s subject

matter jurisdiction over his claims against Bright, asserts no causes of action, and does not

appear to seek any relief from Bright. Plaintiff’s assertions concerning Bright do not suggest the

existence of a federal claim. Further, because Plaintiff and Bright are not citizens of different

states,4 the Court lacks diversity jurisdiction over any claims under state law that Plaintiff may be

asserting. The Court therefore dismisses this action for lack of subject-matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3).

C.      Inadequate Mental Health Care Claims

        Plaintiff appears to have filed this action to seek relief for inadequate mental health care

at Attica Correctional Facility (Attica). But he does not name any defendant who is responsible

for his mental health treatment. Moreover, the Southern District of New York is not the

appropriate district court to consider any claims relating to Plaintiff’s mental health. Under the

general venue provision, a civil action may be brought in:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located; (2) a judicial district in which a
        substantial part of the events or omissions giving rise to the claim
        occurred . . . ; or (3) if there is no district in which an action may otherwise be
        brought as provided in this section, any judicial district in which any defendant is
        subject to the court’s personal jurisdiction with respect to such action.


        4
          According to the New York State Department of Corrections and Community
Supervision’s inmate locator website, Bright is currently incarcerated in Clinton Correctional
Facility. See http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ1/WINQ000. It also appears
that both Plaintiff and Bright resided in New York prior to their incarceration. See Blumatte v.
Quinn, 521 F. Supp. 2d 308, 312 n.3 (S.D.N.Y. 2007) (there is a rebuttable presumption that a
prisoner retains his preincarceration domicile for diversity jurisdiction purposes).


                                                  5
            Case 1:20-cv-08344-LLS Document 6 Filed 02/17/21 Page 6 of 7




28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. § 1391(c)(1). And any other type of defendant resides “in any judicial

district in which such defendant is subject to the court’s personal jurisdiction with respect to the

civil action in question.” § 1391(c)(2).

        Plaintiff’s assertions suggest that his rights were violated in Attica. Attica is located in

Wyoming County, New York. Because Plaintiff does not allege that any defendant resides in this

district or that a substantial part of the events or omissions giving rise to his claim arose in this

district, venue is not proper in this Court under § 1391(b)(1), (2). Any claims Plaintiff may have

arose in Wyoming County, which is in the United States District Court for the Western District

of New York. See 28 U.S.C. § 112(d). Accordingly, the Court declines to consider the

inadequate mental health care claims on the merits and instructs Plaintiff that if he wishes to

pursue these claims, he should file a complaint in the Western District of New York and name an

appropriate defendant. The Court offers no opinion on the viability of any complaint Plaintiff

may file.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is also instructed to amend the caption of this action to replace

Bright Written with Willie Bright. See Fed. R. Civ. P. 21.




                                                   6
           Case 1:20-cv-08344-LLS Document 6 Filed 02/17/21 Page 7 of 7




       Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). All other pending matters in this case are

terminated.

SO ORDERED.

 Dated:    February 17, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 7
